Citation Nr: 1732250	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  13-03 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left knee condition, as secondary to a service-connected right knee disability.


REPRESENTATION

Veteran represented by:	Virginia Noble, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and March 2011 rating decisions of the Department of Veterans Affairs (VA) regional office (RO) in Winston-Salem, North Carolina.

On his Form 9 substantive appeal relating to his left knee claim, the Veteran requested a Travel Board hearing.  Later, in August 2014, the Veteran withdrew his request for a hearing in writing.

In March 2015 and August 2015, the Board remanded the Veteran's left knee claim for further development. The claim is now returned to the Board for further appellate review.

The Board notes that the issues of entitlement to an increased rating for degenerative arthritis of the lumbar spine and entitlement to a total disability rating based on individual unemployability were certified to the Board in May 2016.  On his VA Form 9, the Veteran requested a videoconference hearing on the matter.  While the appeal has been perfected, it is not ripe for adjudication at this time due to the pending Board hearing request.  As such, these issues will be the subject of a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran claims that he has a left knee condition secondary to his service-connected right knee disability, including as a result of abnormal gait or abnormal weight-bearing.  See February 1979 Statement in Support of Claim, October 2009 Veteran Statement, February 2013 Form 9. 

In March 2015, the Board remanded the Veteran's claim for a new VA examination because it found the May 2009 VA examiner's opinion to be inadequate.

In August 2015, the Board, again, remanded the Veteran's claim for a new VA examination because it found the April 2015 VA examiner's opinion to be inadequate as it failed to address certain VA treatment records noting that the Veteran favored his right knee.  Additionally, the VA examiner failed to address whether the Veteran's left knee condition was aggravated by his service-connected right knee disability.  

The Veteran was afforded a new VA examination in March 2016.  While the examiner addressed whether the Veteran's left knee condition was aggravated by his service-connected right knee disability, he failed to address past VA treatment records indicating that the Veteran favored his right knee and, at times, had an abnormal gait.  As the examiner failed to address the specific items set forth in the Board's August 2015 remand directives, the Board finds that a remand is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.); see also See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

It is imperative that the examiner address the Veteran's entire VA treatment record to include evidence that he favored his right knee and put most of his weight on his left leg, as well as complaints his left knee was bothered him.  See January 1978 Doctor's Progress Notes, November 1981 Progress Notes, February 1983 VA Treatment Records; see also, e.g., January 2011 VA examination (right knee, but noting abnormal weight-bearing and an antalgic gait).  

On remand, all of the Veteran's VA treatment records dated since March 2017 should be associated with the claims file.




Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records dated from March 2017 to the present, and associate them with the Veteran's electronic file.

2. After the above development has been completed, obtain a medical opinion as to the etiology of the Veteran's left knee disability.  The complete claims folder must be provided to the examiner for review, and the examiner must note that the claims folder has been reviewed.  The examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that any left knee condition was caused or aggravated beyond its natural progression by his service-connected right knee disability, including the Veteran's reported abnormal weight bearing and antalgic gait. 

The examiner's attention is directed to VA treatment records dated January 1978, November 1981, and February 1983, as well as the January 2011 VA examination (right knee) showing abnormal weight bearing and an antalgic gait.  The examiner must address these records in his or her opinion.

If an opinion cannot be provided without an in-person examination of the Veteran, such should be scheduled.

Any opinion expressed should be accompanied by supporting rationale.

3. After completing the above and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim for a service connection for left knee disability based on the entirety of the evidence.  If the claim remains denied, issue the Veteran and his attorney a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




